FILED
                                                                            September 27, 2021
                             STATE OF WEST VIRGINIA                           EDYTHE NASH GAISER, CLERK
                                                                              SUPREME COURT OF APPEALS
                           SUPREME COURT OF APPEALS                               OF WEST VIRGINIA




Everett Frazier, Commissioner,
West Virginia Division of Motor Vehicles,
Respondent Below, Petitioner

vs.) No. 20-0363 (Mason County 16-AA-109)

James R. Windle,
Petitioner Below, Respondent



                              MEMORANDUM DECISION



        Petitioner Everett Frazier, Commissioner, West Virginia Division of Motor Vehicles (the
“Commissioner”), by counsel Janet E. James, appeals the Circuit Court of Mason County’s March
12, 2020, order reversing the December 1, 2016, decision of the Office of Administrative Hearings
(“OAH”), which concluded that respondent committed the offense of driving a motor vehicle
under the influence of alcohol and affirmed the Commissioner’s order of revocation and order of
disqualification entered on July 16, 2013. Respondent James R. Windle, self-represented litigant,
did not file a response.

        This Court has considered the Commissioner’s brief and the record on appeal. The facts
and legal arguments are adequately presented, and the decisional process would not be
significantly aided by oral argument. This case satisfies the “limited circumstances” requirement
of Rule 21(d) of the Rules of Appellate Procedure and is appropriate for a memorandum decision
rather than an opinion. For the reasons expressed below, the decision of the circuit court is
reversed, and this case is remanded to the circuit court for entry of an order consistent with this
decision.

        Respondent was arrested for driving under the influence (“DUI”) on June 29, 2013, at a
sobriety checkpoint conducted by the Mason County Sheriff’s Department and Point Pleasant
Police Department. Following receipt of the order revoking his driver’s license and the order
disqualifying him from driving a commercial vehicle, respondent submitted an objection to the
revocation order and sought a hearing before the OAH. Respondent provided notice of his intent
to challenge the lawfulness of the sobriety checkpoint, among other things.

        Respondent’s hearing before the OAH was held on January 15, 2015. Corporal Jason
Gilley, a deputy sheriff with the Mason County Sheriff’s Department who coordinated the sobriety
checkpoint at which respondent was arrested, testified regarding the various “steps you have to
take” to conduct a sobriety checkpoint. The first step is to obtain “an authorization to conduct the

                                                 1
DUI checkpoint. That one’s getting the authorization from your sheriff.” Corporal Gilley produced
the authorization signed by Mason County Sheriff Greg Powers, and it was entered into evidence.
The authorization outlined the plan for the sobriety checkpoint, and it provided that every vehicle
would be stopped “unless volume created an unnecessary delay for motorist[s] or created a
hazardous condition for motorist[s] or police officers.” “You also have to have a DUI checkpoint
approval through your prosecuting attorney,” Corporal Gilley continued, and he produced “the
letter of approval by Prosecuting Attorney Craig Patterson” demonstrating his compliance with
this step, which was also entered into evidence. Another step is to provide “[t]he media notification
of the sobriety checkpoint, which I type this out and have [Sheriff] Powers . . . sign it, and then I
fax this to the media for them to publish it. I fax it to the radio station, local radio station, and the
[local newspaper].” The “Media Notification of Sobriety Checkpoint” was entered into evidence,
and Corporal Gilley testified that he “got the fax confirmation, copies of the fax confirmations that
were sent” following his submission of that notice to media outlets. The fax confirmation sheet for
the transmission to the radio station and newspaper were likewise admitted into evidence, and
Corporal Gilley testified that the confirmation sheets state “the result, completed, and there was
no error on the transmission of the media notification.” He further testified that he completes “a
detailed sketch of where the checkpoint is going to be, and also . . . get[s] on Google Map[s] and
print[s] off exactly where the checkpoint is going to be so we can use this to coincide the exact
place that it’s going to be.” The sketch and photo from Google Maps are used together to show the
checkpoint is planned in such a way that “we don’t get none of our guys hit. Another thing it shows
that it’s in a location where there’s an alternative route to go around the checkpoint.” The sketch
and photo were admitted into evidence. In addition, in setting up the checkpoint, signs are placed
before the checkpoint to allow drivers to take the alternate route, and signs are placed advising
drivers generally of a sobriety checkpoint and cautioning them to slow down. Corporal Gilley
testified that he was present “when they set up” the sobriety checkpoint and “when we t[ore] it
down,” and he oversaw the officers during the operation of the checkpoint. The hearing examiner
asked Corporal Gilley if he had “a copy of the policies and procedures the sheriff’s department has
adopted regarding checkpoint operations?” Corporal Gilley stated that he did not.

        On cross-examination, respondent’s then-counsel asked Corporal Gilley if he had “any
evidence or any documentation today to show that the papers notified you back and said, ‘We
actually published this’?” 1 Corporal Gilley responded that he “actually audibly heard it on the
radio station. I heard that myself. The paper, I do not—I didn’t clip out the clipping.”

        Chief Deputy David Downing of the Mason County Sheriff’s Department testified that he
initiated the stop of respondent’s vehicle at the sobriety checkpoint. Respondent was observed to
be driving his vehicle “very slow[ly]” and in an “unsteady” manner, and he nearly struck cones
and a parked vehicle at the checkpoint. Chief Deputy Downing noted the smell of alcohol on
respondent’s breath and that respondent’s eyes were red and glassy, and respondent admitted to
having consumed alcohol. The officer further noted that respondent was unsteady as he exited his
vehicle and while walking along the roadside. Chief Deputy Downing administered the horizontal
gaze nystagmus, walk and turn, and one leg stand field sobriety tests, all of which respondent
failed. Respondent’s later-administered secondary chemical test of the breath showed a blood


        1
        Below and early in the appeal proceedings, respondent was represented by counsel.
Counsel moved to withdraw, and this Court granted counsel’s motion on July 31, 2020.
                                                   2
alcohol concentration of 0.086 thousandths of one percent, by weight. 2 In a post-arrest interview,
respondent admitted that he was under the influence of alcohol and that he had consumed three or
four beers.

       During respondent’s closing argument, he moved to dismiss the disqualification and
revocation, arguing that his arrest was unlawful because

       the substantial paperwork that is in evidence that is not here today and that
       [Corporal Gilley] could not present was the fact that it [notice of the sobriety
       checkpoint] was actually published. He sent the request in to have it published, and
       he testified to the fact that there was a transmittal; that the transmittal of the fax was
       proper, but there was no evidence here that the actual publication was made.

The OAH did not rule on respondent’s motion to dismiss at the hearing, but in its final order, it
denied his motion, finding that respondent produced no caselaw, and the OAH was unaware of
any, holding “that the validity of a sobriety checkpoint is dependent upon the media actually
disseminating that information.” In fact, the OAH reasoned, “it would appear to be rather self-
evident that a law-enforcement agency or police officer would not have the authority to require a
newspaper, radio station, television station, etc., to print or broadcast anything.” The OAH
affirmed the order of revocation and order of disqualification.

       Respondent filed a “Petition for Administrative Appeal” in the circuit court. Respondent
argued that

       [a]t the hearing, the investigating officer failed to provide evidence that the proper
       procedures for conducting the sobriety checkpoint were followed, specifically, the
       officer could only testify that the facsimile for publication was sent to the
       newspaper. The officer could not provide any evidence that the sobriety checkpoint
       was actually published to the public.

And, although “[t]he officer testified that he had received the facsimile from where he had
requested publication,” respondent asserted that the officer “offered no evidence that publication
was actually made of the sobriety checkpoint.”

        The circuit court found that “a facsimile transmission completion report does not prove
that the notification of the checkpoint was actually broadcast and/or published by the media
outlets” and that Corporal Gilley “can and should be expected to know whether the checkpoint
was properly established and, particularly, whether proper and sufficient notice was given to the
public so as to not improperly intrude on the rights of motorists.” Because Corporal Gilley “did
not take sufficient steps to confirm [that] the media outlets he contacted . . . did, in fact, publish
his submitted notice of the checkpoint to the public,” the court found that there was insufficient
evidence that the Sheriff’s Department followed its predetermined operational guidelines for


       2
         The secondary chemical test of the breath was performed by Deputy Sheriff Stephen L.
Green of the Mason County Sheriff’s Department, who also testified before the OAH about his
administration of that test.
                                                   3
conducting a sobriety checkpoint. The court acknowledged that “there may be no legal precedent
establishing that a notice of a planned sobriety checkpoint actually be published by local media
outlets,” but it pointed to the requirement that checkpoints be “conducted within predetermined
operational guidelines.” And “[t]he only way to answer [the] question [of whether notification is
sufficient or whether publication must be confirmed] is to see a copy of the operational guidelines
to determine what the requirement is: Notification or notification and publication?” Therefore, the
court continued, showing that the checkpoint was conducted within predetermined guidelines
“would necessarily include the production of those written guidelines.” In short, the court found
“no evidence that the checkpoint was conducted within the predetermined operational guidelines
of the Sheriff’s Department because a copy of those guidelines was never produced.” Finding
insufficient evidence that the checkpoint constituted a valid investigative stop, the court reversed
the OAH’s final order affirming the orders of revocation and disqualification. 3 This appeal
followed.

               On appeal of an administrative order from a circuit court, this Court is
       bound by the statutory standards contained in W.Va. Code § 29A-5-4(a) and
       reviews questions of law presented de novo; findings of fact by the administrative
       officer are accorded deference unless the reviewing court believes the findings to
       be clearly wrong.

Syl. Pt. 1, Frazier v. Fouch, 244 W. Va. 347, 853 S.E.2d 587 (2020) (citation omitted).
Additionally, “where the circuit court has [reversed] the result before the administrative agency,
this Court reviews the final order of the circuit court and the ultimate disposition by it of an
administrative law case under an abuse of discretion standard and reviews questions of law de
novo.” Id. at --, 853 S.E.2d at 587, Syl. Pt. 2, in part (citation omitted).

        The Commissioner raises two assignments of error on appeal, both of which pertain to the
circuit court’s rulings concerning the sobriety checkpoint. In his first, the Commissioner argues
that the court incorrectly concluded that there was insufficient evidence of a valid checkpoint—
and, in turn, a valid arrest—due to Corporal Gilley’s failure to “take sufficient steps to confirm
with the media outlets he contacted that they did, in fact, publish his submitted notice of the
checkpoint to the public.” The Commissioner argues that this is factually incorrect, as the officer
confirmed publication, and that, in any event, proof of publication is not essential to a
constitutionally valid checkpoint. In his second assignment of error, the Commissioner argues that
the court erred in finding that establishing that the checkpoint was conducted within the
predetermined operational guidelines “necessarily include[s] the production of those written
guidelines in order for the OAH to make a proper determination as to whether those guidelines
had been followed.”




       3
          The findings regarding respondent’s intoxication are not in dispute. His challenge to the
revocation and disqualification orders centered on the administration of the sobriety checkpoint
as, “[u]nder this Court’s precedent, a person cannot be considered lawfully arrested for DUI, as a
prerequisite to the administrative revocation of the person’s driver’s license, unless the underlying
traffic stop was legally valid.” Reed v. Pettit, 235 W. Va. 447, 451, 774 S.E.2d 528, 532 (2015).
                                                 4
        In addressing the lawfulness of sobriety checkpoints, we have previously held that
“[s]obriety checkpoint roadblocks are constitutional when conducted within predetermined
operational guidelines which minimize the intrusion on the individual and mitigate the discretion
vested in police officers at the scene.” Syl. Pt. 1, Carte v. Cline, 194 W. Va. 233, 460 S.E.2d 48
(1995). To prove compliance with the guidelines, the guidelines need not be produced in every
instance, however. To be sure, “the DMV must be prepared to present testimony or other evidence
of compliance with sobriety checkpoint guidelines.” Reed v. Zipf, 239 W. Va. 752, 755, 806 S.E.2d
183, 186 (2017). “But we have never said that the DMV is required to present both testimony and
documentary evidence, such as the written guidelines, merely because a driver notifies the DMV
he or she may challenge the sobriety checkpoint guidelines at the OAH hearing.” Id. Thus, taking
the Commissioner’s assignments of error out of order, we address the second and find that the
circuit court erred in concluding that the Commissioner was required to produce the written
guidelines. Instead of documentary evidence, the Commissioner permissibly offered Corporal
Gilley’s testimony regarding the guidelines and his, the Mason County Sheriff’s Department’s,
and Point Pleasant Police Department’s compliance with those guidelines. Respondent did not
request to review the guidelines, nor did he contest Corporal Gilley’s testimony regarding
compliance with the guidelines. Accordingly, there was no requirement that the written guidelines
be produced.

        We also agree with the Commissioner that the circuit court erred in finding that the
checkpoint was invalid due to Corporal Gilley’s purported failure to confirm publication of the
notice of the checkpoint. In sum, the court found that without producing the written guidelines to
establish whether “[n]otification or notification and publication” was the standard, the
Commissioner could not prove that the sobriety checkpoint was conducted “within predetermined
operational guidelines.” Carte, 194 W. Va. at 234, 460 S.E.2d at 49, Syl. Pt. 1, in part. But we
have found that a sobriety checkpoint may be valid though officers did not wholly comply with
predetermined guidelines, so even if it is assumed here that the checkpoint was not conducted
within predetermined guidelines, the inquiry into the validity of the checkpoint does not end.

       Specifically, in Pettit, the lower tribunals reversed Mr. Pettit’s driver’s license revocation
because, in contravention of department guidelines, the police chief failed to obtain approval for
the checkpoint from the prosecuting attorney, the checkpoint was moved from its originally
scheduled and publicized location without notice to the public of the change, and only five officers
worked the checkpoint instead of seven. 235 W. Va. at 450, 774 S.E.2d at 531. On appeal to this
Court, we found, first, that

       the police department’s violations of its guidelines for sobriety checkpoints did not
       amount to per se violations of the federal or state constitutions or other laws of this
       State. The Supreme Court has never held that the federal constitutional requires that
       a county prosecutor approve a sobriety checkpoint before the checkpoint is
       conducted, that a checkpoint cannot be moved after it is publicly announced to be
       held at a specific location, or that a specific number of police officers must work a
       sobriety checkpoint. In addition, this Court is unaware of any statute or State rule
       that contains these requirements, and this Court never has held that the
       predetermined guidelines governing sobriety checkpoints must contain these
       requirements.


                                                 5
Id. at 454, 774 S.E.2d at 535. Having found that the violated guidelines in Pettit were not required
under state law or the state and federal constitutions, we proceeded to determine the lawfulness of
the checkpoint by applying the balancing test set forth in Syllabus Point 6 of State v. Sigler, 224
W. Va. 608, 687 S.E.2d 391 (2009), which requires that

       [i]n evaluating the lawfulness of a suspicionless seizure, a balancing of interests
       should be considered to determine if such a seizure is permissible under the United
       States Constitution and the Constitution of West Virginia[,] . . . and these factors
       should be considered: (1) the gravity of the public concern that is being addressed
       or served by the checkpoint; (2) the degree to which the checkpoint is likely to
       succeed in serving this public interest; and (3) the severity with which the
       checkpoint interferes with individual liberty.

And, “in assessing the lawfulness of checkpoints we principally are concerned with the
reasonableness both of the degree of discretion exercised by police officers in operating the
checkpoint and the intrusion into the privacy of individuals who are stopped at the checkpoint.”
Pettit, 235 W. Va. at 454, 774 S.E.2d at 535; see also id. at 448, 774 S.E.2d at 530, Syl. Pt. 6 (“The
court’s obligation in weighing these [Sigler] factors is to assure that an individual’s reasonable
expectation of privacy is not subject to arbitrary invasions solely at the unfettered discretion of
officers in the field.”) (citation omitted). Under these standards, we concluded in Pettit that the
police department’s deviations from its guidelines “did not result in the unreasonable exercise of
discretion by the officer in charge of the checkpoint,” that the sobriety checkpoint was legally
valid, and that the driver’s arrest for DUI at that checkpoint was, therefore, lawful. Id. at 455, 774
S.E.2d at 536.

        In addressing the checkpoint at issue here under these standards, we note at the outset that,
like in Pettit, there is no state law or state or federal constitutional requirement that an officer
confirm publication of the notice of the checkpoint. We further find that Corporal Gilley’s
testimony established that the checkpoint was conducted in substantial, if not complete,
compliance with department guidelines. Corporal Gilley testified that he obtained approval from
the prosecuting attorney to conduct the checkpoint, provided notice to the media for publication,
conducted the checkpoint at a location with an alternate route so that motorists could avoid the
checkpoint, and erected signage alerting motorists to the checkpoint. 4 Further, unless the volume
of cars created an unreasonable delay or hazardous condition, the officers planned to stop every
vehicle at the checkpoint. Notably, there was no evidence that any such failure to confirm
publication of the notice resulted in the checkpoint having been operated unreasonably in terms of
the amount of discretion exercised by the officers or the intrusion into the motorists’ privacy.
Accordingly, we find that the checkpoint at which respondent was stopped was lawful, as was his
subsequent arrest for DUI.

       For the foregoing reasons, we reverse and remand this case to the circuit court to enter an
order affirming the decision of the OAH and reinstating the Commissioner’s revocation and


       4
          We also observe that, in effect, Corporal Gilley confirmed publication when he heard
notice of the checkpoint over the radio.
                                                  6
disqualification orders. To facilitate the commencement and conclusion of the remand
proceedings, we direct the Clerk of this Court to issue the mandate of this Court
contemporaneously with the issuance of this decision.

                                                              Reversed and remanded.


ISSUED: September 27, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                         7